     Case 3:18-cv-02036-E Document 56 Filed 07/22/20              Page 1 of 3 PageID 1564



                             IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

PREMIER ELECTRONICS, LLC,                       §
                                                §
                Plaintiff,                      §
                                                §
v.                                              §          CIVIL ACTION NO. 3:18-cv-2036-E
                                                §
ADT, LLC,                                       §
                                                §
                Defendant.                      §

                             MEMORANDUM OPINION AND ORDER

         Before the Court are Defendant’s Motion for Summary Judgment (Doc. No. 23) and

Defendant’s Motion to Strike Certain Summary Judgment Evidence (Doc. No. 33). Defendant

moves for summary judgment on all of Plaintiff’s claims and also moves to strike some of

Plaintiff’s summary judgment evidence. For reasons that follow, the Court grants both motions in

part and denies them in part.

         Plaintiff Premier Electronics, LLC entered into a written agreement to provide security

alarm monitoring services for all residences in a new development known as Phillips Creek Ranch

(PCR).     The agreement was between Premier, the developer, and the PCR homeowners’

association. It included a bulk billing arrangement under which the homeowners’ association

collected the money for the monitoring services as part of the homeowners’ dues and paid Premier.

Homeowners could contract individually with Premier for additional services, such as cellular

monitoring services, for which the homeowners would be billed directly.

         Premier later filed this lawsuit against Defendant ADT, LLC. Premier’s pleading alleges

ADT tortuously interfered with its existing and prospective contracts and also asserted a claim for

civil conspiracy.    Premier alleged five different tortious interference claims:      1) tortious
                                                1
  Case 3:18-cv-02036-E Document 56 Filed 07/22/20                 Page 2 of 3 PageID 1565



interference with existing contracts with PCR homeowners; 2) tortious interference with

prospective relations with PCR homeowners; 3) tortious interference with the existing contract

with PCR’s developer and homeowners’ association; 4) tortious interference with existing

prospective relations with builders constructing residences in PCR; and 5) tortious interference

with prospective relations with respect to another residential development known as Walsh.

       ADT moved for summary judgment on all six of Premier’s claims. It has also objected to

and moved to strike portions of the evidence Premier presented in opposition to the motion for

summary judgment. Premier filed a response to the motion for summary judgment, but did not

respond to ADT’s motion objecting to its summary judgment evidence.

       First, ADT raises twenty objections to statements in the declaration of Shawn Griffith,

Premier’s president and CEO. ADT objects on various grounds—hearsay, best evidence rule, lack

of personal knowledge, and improper foundation. The Court sustains ADT’s objections 1, 3, 4, 5,

6, 9, 15, 16, 17, 18, 19, and 20. ADT’s other objections to Griffith’s declaration are overruled.

       ADT also raises four objections to other documents submitted by Premier as summary

judgment evidence, namely two declarations from Thomas Pritchard and Elaine Roberts and

several emails from other people. The Court sustains ADT’s objection number 24 and overrules

objections 21, 22, and 23. In determining the motion for summary judgment, the Court has not

considered the evidence as to which it sustained objections.

       Turning to the motion for summary judgment, in its response, Premier acknowledges that

the evidence shows ADT did not initiate contact with the PCR homeowners’ association. Instead,

Insight Association Management LP, a property management company hired to manage the

homeowners’ association, approached ADT. Premier thus concedes that its “complaints about the

notice of non-renewal of the bulk-billing Agreement with the Association and the Developer are
                                                 2
  Case 3:18-cv-02036-E Document 56 Filed 07/22/20                Page 3 of 3 PageID 1566



no longer focused on ADT.” Accordingly, the Court GRANTS summary judgment for ADT on

Premier’s claim for tortious interference with the existing contract with PCR’s developer and

homeowners’ association. As to the rest of Premier’s claims, after careful consideration of the

summary judgment motion, the response, the reply, the supporting appendices, the applicable law,

and any relevant portions of the record, the Court concludes genuine issues of material fact exist

for the fact finder to determine, making summary judgment inappropriate.         The Court thus

DENIES ADT’s motion for summary judgment as to the remainder of Premier’s claims.

       SO ORDERED.

       Signed July 22, 2020.



                                                    ________________________________
                                                    ADA BROWN
                                                    UNITED STATES DISTRICT JUDGE




                                                3
